Name: 2005/123/EC: Commission Decision of 9 February 2005 amending Decision 2004/292/EC on the introduction of the TRACES system and amending Decision 92/486/EEC (notified under document number C(2005) 279) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  trade policy;  information technology and data processing;  information and information processing;  research and intellectual property
 Date Published: 2005-10-18; 2005-02-11

 11.2.2005 EN Official Journal of the European Union L 39/53 COMMISSION DECISION of 9 February 2005 amending Decision 2004/292/EC on the introduction of the TRACES system and amending Decision 92/486/EEC (notified under document number C(2005) 279) (Text with EEA relevance) (2005/123/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 20(3) thereof, Having regard to Council Decision 92/438/EEC of 13 July 1992 on computerisation of veterinary import procedures (Shift project), amending Directives 90/675/EEC, 91/496/EEC, 91/628/EEC and Decision 90/424/EEC, and repealing Decision 88/192/EEC (2), and in particular Article 12 thereof, Whereas: (1) Commission Decision 2003/24/EC of 30 December 2003 concerning the development of an integrated computerised veterinary system (3) provides for the development of the TRACES computer system. (2) Entering into the TRACES system all the information contained in the common veterinary entry documents for products, provided for in Commission Regulation (EC) No 136/2004 of 22 January 2004 laying down procedures for veterinary checks at Community border inspection posts on products imported from third countries (4), constitutes a huge increase in the workload of the border inspection posts. (3) Imports into the Community of products of animal origin subject to the specific procedures provided for in Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (5) must, however, be transmitted via the TRACES system. (4) Under Commission Decision 2004/292/EC of 30 March 2004 on the introduction of the TRACES system and amending Decision 92/486/EEC (6), the TRACES system is to be used by the Member States from 1 April 2004. (5) The Member States need time to raise the awareness of freight forwarders and to train them in order to ensure that they play an active part in entering data into the TRACES system. (6) Connections between the TRACES system and existing computerised health declaration systems in some Member States require an extensive test phase. (7) Decision 2004/292/EC should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Article 3(2) of Decision 2004/292/EC is hereby replaced by the following: 2. Member States shall ensure that the following data are entered in TRACES from 31 December 2004: (a) Parts I and II of health certificates relating to trade and Part III where a check is undertaken; (b) common veterinary entry documents for all animals entering the Community; and (c) common veterinary entry documents for all rejected consignments and for all products subject to the following specific procedures under Directive 97/78/EC: (i) the specific monitoring procedure in Article 8(4), (ii) the procedure for the transit of consignments from one third country to another third country in Article 11(1); (iii) the procedure for transferring consignments to a free zone, a free warehouse or a customs warehouse in Article 12(1); (iv) the procedure for supplying sea transport in Article 13(1); and (v) the procedure to authorise the re-importation of products of Community origin in Article 15(1). 3. Without prejudice to paragraph 2(c), the Member States shall ensure that all common veterinary entry documents for all products entering the Community whatever the customs arrangements to which they are subject are entered in TRACES from 30 June 2005. Article 2 This Decision is addressed to the Member States. Done at Brussels, 9 February 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (2) OJ L 243, 25.8.1992, p. 27. Decision as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (3) OJ L 8, 14.1.2003, p. 44. (4) OJ L 21, 28.1.2004, p. 11. (5) OJ L 24, 30.1.1998, p. 9. Directive as last amended by Regulation (EC) No 882/2004 of the European Parliament and of the Council (OJ L 165, 30.4.2004, p. 1. Corrected in OJ L 191, 28.5.2004, p. 1). (6) OJ L 94, 31.3.2004, p. 63.